Citation Nr: 1605510	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-038 36	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a disability manifested by a fingernail abnormality, to include spoon nails, to include as secondary to service-connected anemia.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1986 until February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction is with the RO in Milwaukee, Wisconsin.

The Board previously remanded the Veteran's claims for further development in July 2015.  The matter has since been returned to the Board for further appellate review.

In the October 2009 rating decision, the RO also denied service connection for hypertension.  During the pendency of the appeal, in a November 2015 rating decision, the RO granted service connection for hypertension.  As that constituted a full grant of the benefit sought on appeal as to the issue of entitlement to service connection for hypertension, that claim is no longer before the Board.  

The issue of entitlement to service-connection for sleep apnea, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of a disability manifested by spoon nails.  The Veteran's only currently diagnosed disability manifested by a fingernail abnormality is onychomycosis, for which he is already service-connected. 


	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for service connection for a disability manifested by a fingernail abnormality, to include spoon nails, to include as secondary to service-connected anemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  With regard to the issues that are decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2006, January 2014, and December 2015.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

With regard to the issue of entitlement to service connection for a disability manifested by a fingernail abnormality, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations and opinions in October 2015 and November 2015.  Those examinations described the Veteran's fingernail abnormalities, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

The Board also finds compliance with the July 2015 remand directives.  In the Board's July 2015 decision, this matter was remanded for a new VA skin examination to determine whether the Veteran had a current diagnosis for a disability manifested by fingernail abnormalities.  If no such diagnosis could be rendered, the examiner was requested to address the Veteran's fingernail abnormalities discussed in the July 2013 VA examination report.  A review of the Veteran's claims file shows that all required development has been accomplished in accordance with the Board's remand directives, therefore additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Historically, the Veteran's claim for service-connection for a fingernail condition has been denied for lack of a current diagnosis.  In October 2008, the Veteran filed a claim of entitlement to service connection for, among other things, bilateral spoon nails.

The Veteran's service treatment records (STRs) show that in November 1994, he complained of disfigurement of bilateral fingernails.  In June 2000 he complained of an "'infection" on all fingernails, characterized by pain and spooning of the fingernails.  At that time he was treated for anemia with bilateral spoon nails.  The Veteran's report of medical examination dated October 2005, four months prior to separation from service, indicated that the Veterans upper extremities and skin were normal.  

The Veteran's medical records are significant for fungal infections of the skin and nails, with symptoms waxing and waning over time.

In April 2006 the Veteran was afforded a VA general examination.  At that time the Veteran reported having bilateral spoon nails for 20 years, the period of time during which he was in active service, due to a skin condition.  The Veteran stated that his symptoms occurred intermittently, as often as five times per year and lasting two weeks at a time.  During a flare up, the Veteran reported that his fingers would hurt and he was unable to move his hands.  Upon physical examination, the only skin condition identified was onychomycosis (fungal nail infection) of the toenails.  The examiner opined that there was no diagnosis for bilateral spoon nails of the hands, as there was no pathology to render a diagnosis. 

In an October 2009 VA hemic disorder examination, the examiner noted that in 2006 the Veteran had iron deficiency anemia with spoon nails per the Veteran's history.  The examiner noted that the Veteran's condition had improved since that time, and diagnosed resolved anemia. The examination contained no indication of a current diagnosis of spoon nails.  

Also in October 2009, the Veteran received another skin disease examination.  Upon review of the Veteran's medical history, the examiner noted that the Veteran had spoon nails in 2006 related to anemia.  Upon examination, the Veteran had no current skin symptoms, and the nails were normal.  The examiner diagnosed resolved spoon nails.  

In January 2009 the VA referred the Veteran for another skin disease examination.  At that time, the Veteran reported being diagnosed with dermatophytosis (fungal skin infection) since April 2004, which affected his face, hands and feet.  The examiner diagnosed bilateral fingernail, toenail, and facial dermatophytosis, which was the result of a progression of a previous diagnosis of dermatophytosis (referring to the Veteran's service-connected onychomycosis of the bilateral toenails).  

In January 2010, the Veteran was afforded another VA skin disease examination.  Upon physical examination, the Veteran's dermatophytosis was limited to both feet.  The examiner diagnosed onychomycosis of all the toenails bilaterally.

In July 2013, the Veteran was afforded another VA skin disease examination.  The examiner noted a prior diagnosis of abnormal nails of the fingers and toes.  At that time the Veteran reported that his nails were "spooning" in service, and that he was diagnosed with low iron levels.  Upon examination, the Veteran's fingernails were hyperpigmented with horizontal furrows.  The examiner stated that the Veteran had no current diagnosis of a fingernail condition, but advised the Veteran to follow up with his primary care provider for further diagnostic evaluation of the fingernail abnormalities.  The examiner opined that the Veteran's undiagnosed fingernail abnormalities were more likely than not incurred during service.

In July 2015, the Board remanded the Veteran's claim for service connection for spoon nails as the July 2013 VA examiner opined that the Veteran's fingernail abnormalities may have been indicative of a disability, but the examiner was unable to determine the appropriate diagnosis.  

In October 2015, the Veteran was afforded another VA skin disease examination.  At that time, the Veteran reported having spoon nails for many years, for which he did not receive treatment.  The examiner noted that the Veteran had never been diagnosed with a skin condition.  Upon examination, there were no current symptoms of a fingernail abnormality.  That examiner indicated that there was no objective evidence to support a diagnosis of fingernail abnormality.  

The Board notes that the Veteran has been previously diagnosed with a skin condition, and therefore the October 2014 examiner inaccurately reported the Veteran's medical history.  Generally, to be adequate a VA examination must be based upon an accurate reporting of the facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This is of particular importance when the nexus element of service connection is at issue.  Of most importance in this instance, however, was whether the Veteran had a current diagnosis of disability manifested by a fingernail abnormality.  Accordingly, the Board finds that the examiner's then-current findings, based on an in-person examination of the Veteran, are still adequate for the narrow purpose of determining whether the Veteran had a current diagnosis of a disability manifested by a fingernail abnormality.

In November 2015, the Veteran was afforded another VA skin disease examination.  At that time the Veteran reported that his fingernails would spoon and become brittle, and that his thumbnails had thickened as a result.  Upon examination, the examiner noted that both of the Veteran's thumbnails were suggestive on onychomycosis.  The examiner stated that the Veteran's only current fingernail diagnosis was onychomycosis, which covered less than 5 percent of the Veteran's total body area.  

The Board notes that the Veteran is already service-connected for onychomycosis, currently rated as 10 percent disabling under 38 C.F.R § 4.118, Diagnostic Code (DC) 7806 (2015).  That DC provides for a ten percent rating for dermatitis that covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period.  At the November 2015 VA examination, the examiner indicated that, even including the Veteran's thumbnails, the Veteran's onychomycosis covered less than 5 percent of his body.  Accordingly, the Board does not find that a claim for an increased rating for service-connected onychomycosis has been raised by the record, as the Veteran's then-current symptoms were already contemplated by the 10 percent disability rating criteria under DC 7806.

In light of the above, the Board finds that the criteria for service-connection for a disability manifested by fingernail abnormalities, to include spoon nails, are not met.  The Veteran does not have a current diagnosis other than onychomycosis for which he is already service connected.  

The Veteran has repeatedly testified having spoon nails for many years in service.  The Board acknowledges that in service the Veteran had spoon nails, which were determined to be secondary to anemia at the time.  There has been no evidence of spoon nails since separation from service.  The Veteran has received multiple VA skin examinations in regard to this claim, all of which were negative for any finding of a current disability manifested by spoon nails.  Specifically in October 2009, the examiner noted that the Veteran's prior diagnosis of spoon nails had resolved.  

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, while there is evidence that the Veteran received treatment for spoon nails in service, there is no competent evidence of record indicating that the Veteran has a current diagnosis of a disability manifested by a fingernail abnormality, to include spoon nails.  The Board recognizes that the July 2013 and July 2015 examiners noted an abnormality of the fingernails, however, neither examiner diagnosed a disability associated with the abnormality, and service connection for an abnormality is not warranted. Accordingly, without evidence of a current diagnosis other than already service-connected onychomycosis, the Veteran's claim must be denied.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability manifested by a fingernail abnormality, to include spoon nails, to include as secondary to anemia is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's remaining claim on appeal.

The Veteran also seeks entitlement to service-connection for sleep apnea, which he contends is secondary to his service-connected PTSD.  

The Veteran's STRs are silent for a diagnosis of or treatment for sleep apnea.  In July 1995, the Veteran was involved in a motor vehicle accident after he fell asleep behind the wheel.

Private treatment records from October 2008 show that the Veteran presented with complaints of obstructive sleep apnea, with symptoms of snoring, apnea, and falling asleep while driving.  The Veteran was assessed as having obstructive sleep apnea, and was referred for further treatment.  

In the October 2009 rating decision, the RO denied service-connection for sleep apnea on the grounds that, although the Veteran had a current diagnosis of sleep apnea, there were no complaints or treatment for sleep apnea in service.  

In July 2013 the Veteran received a VA sleep apnea examination.  At that time the Veteran reported that his wife told him that he stopped breathing during the night, gasped for air, and snored regularly.  He reported a long history of daytime somnolence, and stated that he had a sleep study done in 2006.  The Veteran reported that the results of the 2006 sleep study were negative.  The examiner noted that the Veteran's daytime hyper-somnolence was a symptom attributable to sleep apnea.  The examiner opined that the Veteran did not have a current diagnosis of sleep apnea, but stated that the Veteran had daytime somnolence and history of snoring with apnea.  

Also in July 2013, the Veteran was afforded a VA PTSD examination.  The examiner was asked to opine as to whether the Veteran's claimed sleep apnea was at least as likely as not etiologically related to his service-connected PTSD.  At that time, the Veteran reported chronic sleep impairment in the form of trouble falling asleep, staying asleep, and feeling drowsy during the day.  The Veteran also reported that he had not been previously diagnosed with sleep apnea.  The examiner opined that it was less likely than not that the Veteran's claimed sleep apnea was etiologically related to his service-connected PTSD.  In support of that opinion, the examiner noted that Veteran did not have a diagnosis of sleep apnea.  Additionally, the examiner noted that there was no known medical connection between PTSD and sleep apnea, and that the sleep problems associated with PTSD were not related to breathing difficulty. 

The Board finds the July 2013 examinations to be inadequate as the examiners did not consider the Veteran's prior diagnosis of sleep apnea, and instead incorrectly reported that the Veteran had not been diagnosed with sleep apnea.  To be adequate, opinions that typically concern service connection issues must be based on accurate facts and supported by a fully articulated rationale.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board is unclear as to why the Veteran denied having a diagnosis of sleep apnea at the time of the examinations; however, the prior diagnosis is clearly documented in the evidence of record.  In addition, the July 2013 sleep apnea examiner noted that the veteran had hyper-somnolence, which that examiner stated was a symptom attributable to sleep apnea.  The Board notes that the Veteran's STRs indicate that in-service he fell asleep while driving.  Upon remand, a new VA examination is necessary that considers the Veteran's prior diagnosis of sleep apnea, and the Veteran's contentions regarding onset and continuity of symptomatology.  In addition, as the July 2013 examiner identified hyper-somnolence as a symptom attributable to sleep apnea, on remand it is necessary for the examiner to address the in-service motor vehicle accident due to falling asleep at the wheel.  

Further, additional efforts must be made to obtain all outstanding, relevant treatment records.  The Board notes that in 2008 the Veteran was referred to Sleep in Texas for treatment for his obstructive sleep apnea.  Those records have not been identified or associated with the claims folder.  

Additionally, in July 2015 the Board remanded the Veteran's claim of entitlement to service connection for sleep apnea as the RO had not made an attempt to obtain a copy of the 2006 sleep study previously identified by the Veteran.

In September 2015, the RO sent the Veteran a letter requesting him to identify the private treatment provider that performed the 2006 sleep study, and complete and return VA Form 21-4142 so that the RO could obtain the record on his behalf.  In December 2015, the Texas Veteran's Commission submitted a statement indicating that they had no additional evidence to submit.  The Board notes that in November 2014 the Veteran filed a VA Form 21-22 and appointed The American Legion as his representative.  In a December 2015 letter, the RO notified the Veteran that the attempt to change his representation was unsuccessful while jurisdiction was before the Board pursuant to 38 C.F.R. § 20.1304.  After the Board remanded the matter in July 2015, in a December 2015 letter the RO informed the Veteran that the American Legion would be recognized as his appointed representative moving forward.  Accordingly, the Texas Veteran's Commission was no longer the Veteran's appointed representative at the time the negative response for additional evidence was submitted.  To date, the Veteran has not responded to the RO's request for the 2006 sleep study.  In the Board's July 2015 remand directives, the RO was instructed to make two attempts to obtain the records.  The RO did not make a second attempt to obtain the records before issuing the statement of the case.  On remand, additional development is necessary to ensure compliance with Board's July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence pertinent to the claim on appeal, to include the previously identified 2006 sleep study and treatment records from Sleep in Texas, that are not currently of record can be obtained.  The RO must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile. 

2.  Obtain all outstanding, pertinent VA medical records.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Then, return the claims file and a copy of this REMAND to an appropriate VA examiner.  The review of such must be noted in by the examiner in the report.  If the examiner determines that an in-person examination or other testing, to include a sleep study, is necessary, such examination and testing should be completed.  Upon completion of the foregoing, the examiner is requested to provide an opinion as to the following:

a.  Does the Veteran has a current diagnosis of sleep apnea?  In rendering this opinion, consideration must be given to the 2008 private medical record noting an assessment of obstructive sleep apnea, and referral for treatment therefor.  If the Veteran does not have a current diagnosis of sleep apnea, the examiner is asked to reconcile all prior inconsistent findings, to include explaining whether the prior diagnosis was inaccurate or invalid, or if the Veteran's sleep apnea has resolved.

b.  If the Veteran has a current diagnosis of sleep apnea, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his period of active service, to include discussion of the 1995 motor vehicle accident where the Veteran fell asleep behind the wheel.  Consideration must also be given to the Veteran's statements regarding onset and continuity of symptomatology.

c.  If the Veteran has a current diagnosis of sleep apnea, whether it is at least as likely as not (a 50 percent of greater probability) that the Veteran's sleep apnea was caused OR aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


